Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el Juez Presidente Se-ñor Andréu García.
hH
El 3 de noviembre de 1994, a las 6:50 A.M., tuvo lugar un aparatoso accidente automovilístico en la carretera Núm. 176, camino Luciano Vázquez de Cupey, Area de San Juan.(1) Estuvieron involucrados: un Honda de 1988, con tablilla Núm. BKM 562, propiedad de la conductora Flori-mar Agostini Rodríguez, y un Honda de 1982, tablilla Núm. 40 A189, propiedad de la conductora Xiomara Rodrí-guez Aguilú. Ninguno de los vehículos estaba asegurado al momento del accidente. El policía Ángel Vázquez García preparó el correspondiente informe como resultado de la investigación que realizó. Expresó que los daños no habían sido estimados y que resultaron lesionadas las tres (3) per-sonas siguientes: la conductora Xiomara Rodríguez Aguilú, la pasajera Xaymara Hernández Rodríguez, quien acompa-ñaba a la primera, y la conductora Florimar Agostini Ro-dríguez, quienes fueron trasladadas al Hospital San Gerardo, donde recibieron atención médica. El doctor que las atendió diagnosticó a Xiomara Rodríguez Aguilú varios traumas en diferentes partes del cuerpo; a la niña Xay-mara Hernández Rodríguez herida en la frente y posible trauma en el cráneo, y a Florimar Agostini Rodríguez traumas en el pecho y en el brazo izquierdo.(2)
*447Con fecha de 10 de diciembre de 1994 y ante el entonces Tribunal de Distrito de San Juan, el Pueblo de Puerto Rico formuló la Denuncia Núm. 94-0012-00569 contra Florimar Agostini Rodríguez por el delito menos grave de impruden-cia o negligencia temeraria, al ámparo de la Sec. 5-201 de la Ley Núm. 141 de 20 de julio de 1960 (conocida como la Ley de Vehículos y Tránsito de Puerto Rico), según enmen-dada, 9 L.P.R.A. see. 871.(3) Se le imputó conducir su vehí-culo de motor con voluntario y malicioso desprecio por la seguridad de vidas y propiedades, invadiendo el carril con-trario y ocasionando de esta manera el accidente. El mismo 10 de diciembre quedó señalado el juicio para el 28 de diciembre de 1994 a las 8:30 a.m., citándose en corte abierta a la imputada y a los testigos Xiomara Rodríguez Aguilú y Ángel Vázquez García. A solicitud de la representación legal de la imputada, el 20 de diciembre de 1994 se reseñaló la vista para el 1ro de febrero de 1995.
Así las cosas, llegado el día, tras haberse leído la denun-cia y haber mediado una alegación de no culpable, procedió el foro de instancia con la vista en el Caso Criminal Núm. T94-6643. Surge de la Minuta de 1ro de febrero de 1995 que la prueba documental estipulada por el Ministerio Pú-blico consistió en ocho (8) fotografías que reflejan los daños a la parte delantera del vehículo de la perjudicada Rodrí-guez Aguilú (Exhibit 1 al 8, Ministerio Público), mientras que la prueba documental estipulada por la defensa consis-tió en trece (13) fotografías que reflejan los daños al vehí-*448culo de la imputada y el lugar donde ocurrieron los hechos CExhibit 1 al 13, Defensa), así como el Informe de Denuncia de la Policía de Puerto Rico (Exhibit 14, Defensa).(4) El Ministerio Público presentó los testimonios de Xiomara Rodríguez Aguilú y Ángel Vázquez García, quienes estu-vieron sujetos al contrainterrogatorio de la defensa. Por su parte, la defensa presentó el testimonio de la imputada, quien a su vez fue contrainterrogada por el Ministerio Público.
Vista la prueba presentada, el tribunal dictó una sen-tencia en la que declaró a Florimar Agostini Rodríguez culpable de delito menos grave, según dispone la Sec. 5-304 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 895,(5) por conversión de la falta administrativa con-*449sistente en la invasión de un carril contrario, según la See. 16-102 de la Ley de Vehículos y Tránsito de Puerto Rico, según enmendada, 9 L.P.R.A. see. 1872. Condenó a ésta al pago de setenta y cinco dólares ($75) de multa más costas, o a cumplir un día de cárcel por cada cinco dólares ($5) que dejare de pagar. Una vez dictada la sentencia de culpabili-dad se señaló una vista de daños para el 17 de marzo de 1995 a las 8:30 a.m. Tanto Agostini Rodríguez como la per-judicada Rodríguez Aguilú fueron citadas en corte abierta. Además, el tribunal advirtió a la peijudicada que debía comparecer a la vista con la prueba que aportaría para establecer los daños.
El 6 de febrero de 1995, la representación legal de Agos-tini Rodríguez solicitó al foro de instancia, mediante una moción por escrito, que efectuara una determinación adi-cional sobre negligencia comparada. Argumentó que esa determinación serviría para que el foro ordenara en su día el correspondiente pago de daños, deduciendo del total de daños ocasionados a la propiedad los daños proporcionales al grado de negligencia incurrido por la peijudicada Rodrí-guez Aguilú. También solicitó ese día, mediante otra mo-ción por escrito, que se le permitiera cursar un interroga-torio a la peijudicada Rodríguez Aguilú con respecto a los daños sufridos por su vehículo y la manera en que ocurrió el accidente. Expuso que la naturaleza civil de la vista por daños le confiere derecho a utilizar los mecanismos provis-tos por las Reglas de Procedimiento Civil en cuanto al des-cubrimiento de prueba. Vistas las mociones presentadas, el 21 de febrero de 1995, el tribunal de instancia declaró la primera sin lugar, disponiendo que la vista se celebraría únicamente a los efectos de determinar daños con respecto a la parte peijudicada; y declaró la segunda con lugar, per-mitiendo únicamente el interrogatorio en cuanto a los da-ños sufridos por la peijudicada y la prueba sobre ellos.
Inconforme con la orden del tribunal, negándose a efec-tuar una determinación sobre negligencia comparada, *450Agostini Rodríguez acudió al Tribunal de Circuito de Ape-laciones (en adelante el Tribunal de Circuito) mediante pe-tición de certiorari de 16 de marzo de 1995. Los señala-mientos de error se circunscribieron a cuestiones constitucionales, específicamente que: (1) la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. sec. 1872a, resulta inconstitucional en su aplicación, por-que crea una clasificación discriminatoria y sospechosa al distinguir entre diversas reclamaciones de daños en los ámbitos civil y criminal; (2) la Sec. 16-102A, supra, resulta inconstitucional de su faz, porque crea una clasificación sospechosa por razón de estatus, origen, condición social o económica, al distinguir entre personas aseguradas y no aseguradas, y (3) dicha sección resulta inconstitucional por contravenir el principio de igual protección de las leyes, al crear un mecanismo judicial incompleto, inequitativo e in-justo para la reclamación por daños materiales en compa-ración con el mecanismo civil ordinario. En síntesis, soli-citó que se declarase la inconstitucionalidad de la Sec. 16-102A, supra, o que se le permitiese levantar la defensa de negligencia comparada en la vista de daños.
La expedición del recurso de certiorari fue denegada mediante Resolución de 12 de junio de 1995, notificada el 22 de junio de ese año. El Tribunal de Circuito de Apela-ciones fundamentó su decisión en la validez de las clasifi-caciones socioeconómicas creadas por la Sec. 16-102A, supra, a la luz del escrutinio correspondiente, en este caso el escrutinio racional; en que el pago de daños constituye una compensación de naturaleza civil, y finalmente, en que pese a la naturaleza civil de la vista de daños, es improce-dente la defensa sobre negligencia comparada para efectos de imponer daños conforme al criterio de "cantidad razona-ble”, ya que la sección impugnada salvaguarda el derecho de las partes a presentar sus defensas en un procedimiento civil ordinario.
*451Por su inconformidad con la determinación del foro ape-lativo, Agostini Rodríguez acudió ante nos mediante peti-ción de certiorari de 14 de julio de 1995.(6) Reiteró su soli-citud de remedio para que declaremos la inconstitucionalidad de la Sec. 16-102A, supra, o que le permitamos levantar la defensa de negligencia comparada *452en la vista de daños. Decidimos revisar y expedimos el auto de certiorari solicitado.
rH H-1
El Código Civil de Puerto Rico establece ciertos princi-pios que son rectores cuando los tribunales tienen que ejer-cer su función adjudicadora. Entre éstos se encuentran las normas de interpretación de las leyes. Así, dispone el Có-digo Civil que cuando la ley es clara y libre de toda ambi-güedad, se debe observar su letra. Art. 14 del Código Civil, 31 L.P.R.A. sec. 14. Por otro lado, cuando las expresiones de una ley son dudosas, la mejor forma de interpretación es buscar su razón y espíritu, o las causas y motivos que indujeron a la Asamblea Legislativa a aprobarla. Art. 19 del Código Civil, 31 L.P.R.A. sec. 19.
Por esto, al interpretar una ley, los tribunales deben considerar cuál fue el propósito o la intención de la Asam-blea Legislativa para aprobarla, para que así se cumpla con el resultado querido por el legislador. Piñero v. A.A.A., 146 D.P.R. 890 (1998); García v. E.L.A., 146 D.P.R. 725 (1998). Asimismo, la interpretación de los diferentes artí-culos o secciones de una ley y las leyes que se relacionen entre sí por su objetivo o propósito, debe hacerse en con-junto, refiriéndose las unas con las otras, como un todo, buscando la intención legislativa. Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994). Además, véase García v. E.L.A., supra.
También se debe tener en cuenta que para interpretar una ley, los tribunales pueden recurrir a ayudas o medios extrínsecos; es decir, datos, hechos, circunstancias y consi-deraciones que no surjan de la misma ley, para encontrar su propósito:
In the interpretation of a statute, if a doubt or uncertainty as to the meaning of the legislature cannot be removed by a consideration of the act itself and its various parts, recourse may *453be had to extraneous facts, circumstances, and means of explanation, for the purpose of determining the legislative intent; but those only are admissible which are logically connected with the act in question, or authentic, or inherently entitled to respctful consideration. (Enfasis suplido.) H. Campbell Black, Handbook on the Construction and Interpretation of the Laws, London, Ed. Longman, Sec. 90, pág. 275.
Entre estas ayudas o medios extrínsecos de interpreta-ción de los estatutos se encuentran tanto las leyes aproba-das con anterioridad a la disposición que se está interpre-tando como las que se han aprobado con posterioridad. J. Evans, Statutory Interpretation: Problems of Communications 277 (1988); V. P. Sarathi, The Interpretation of Statutes, 3ra ed., Lucknow, Ed. Longman, 1986, págs. 345-346.
De hecho, este Tribunal ha utilizado esta norma en múl-tiples ocasiones, como por ejemplo, al intepretar leyes in pari materia. A estos efectos, véanse: Pinero v. A.A.A., supra (en el cual se interpretó la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. see. 3118 et seq., utilizando, entre otras, la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq.); Villamil Suárez v. D.T.O.P., 133 D.P.R. 805 (1993) (en el que se interpretó la Ley Núm. 447 de 15 de mayo de 1951 —3 L.P.R.A. see. 761 et seq.— utilizando la Ley Núm. 78 de 25 de abril de 1949 y la Ley Núm. 26 de 22 de agosto de 1974); Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993) (en el cual se interpretó la Ley Núm. 80 de 26 de junio de 1964 (20 L.P.R.A. see. 531), utilizando la Ley Núm. 152 de 3 de junio de 1976 (20 L.P.R.A. sec. 2751)); Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992) (en el cual se interpretaron los Arts. 1868 y 1873 del Código Civil, 31 L.P.R.A. sees. 5298 y 5303, respectivamente, utilizando la Ley Núm. 104 de 29 de junio de 1955 (31 L.P.R.A. see. 5142 y 32 L.P.R.A. see. 3077 et seq.)), conocida como Ley de Reclamaciones y Demandas contra el Estado.
Con este marco doctrinal en mente, pasemos a analizar las controversias ante nos.
*454III
Mediante la Ley Núm. 9 de 27 de marzo de 1987, según enmendada, se incorporó la Sec. 16-102A a la Ley de Vehículos y Tránsito de Puerto Rico, supra. El historial legis-lativo de esta sección se originó en el P. del S. 389 de 26 de marzo de 1985 y el P. del S. 662 (21 de noviembre de 1985). Visto el contenido de esos proyectos, es preciso aclarar que originalmente se propuso una enmienda al Art. 49A del Código Penal, 33 L.P.R.A. see. 3212. Claramente, estuvo ante la consideración de los cuerpos legislativos el que se le permitiese imponer la pena de restitución al convicto que hubiese causado daños a una persona o a la propiedad de ésta, como consecuencia de un accidente automovilístico por violaciones a la Ley de Vehículos y Tránsito de Puerto Rico. Figuraron en ambos proyectos una serie de criterios que el tribunal debía tomar en consideración al momento de fijar el importe de la pena de restitución que ha de ser satisfecho en dinero. Habrían de tomarse en cuenta: (1) el total de los daños que deben de restituirse, (2) la partici-pación prorroteada del ofensor en cuestión, de haber sido varios los participantes en el acto delictivo, (3) la capaci-dad del ofensor para pagar y (4) cualquier otra circunstan-cia que permitiese una fijación adecuada. Claro está, en ningún caso el importe que sea fijado podría exceder los límites establecidos para la pena de multa. En el caso de delitos graves, la pena de restitución no podría exceder de cinco mil dólares ($5,000). En el caso de delitos menos graves, inicialmente se dispuso que la pena de restitución no podía exceder de mil dólares ($1,000), posponiéndose pos-teriormente que ella no podría exceder de quinientos dóla-res ($500). Los referidos proyectos fueron sustituidos por el Sustitutivo a los P. del S. 389 y 662 de 26 de marzo de 1986.
En el Sustitutivo a los P. del S. 389 y 662 se propuso la incorporación de una sección a la propia Ley de Vehículos y *455Tránsito de Puerto Rico, a los efectos de hacer aplicable la pena de restitución únicamente a casos en los que se hu-biere causado daños a la propiedad. El tribunal no impon-dría dicha pena si el convicto le demostrase poseer un se-guro de responsabilidad pública cubriendo los daños ocasionados por él y que ya hubiesen sido compensados por la compañía aseguradora. Con relación a este proyecto y sobre el alcance de la medida, las Comisiones de los Jurí-dico y de Transportación y Obras Públicas prepararon el Informe Conjunto de 26 de marzo de 1986, en el cual reco-mendaron favorablemente su adopción. Desde entonces quedó expresamente consignado el propósito de ésta, con-sistente en atender “la preocupación de la comunidad puer-torriqueña por la falta de un sistema para compensar a todo ciudadano que sufre pérdidas a su propiedad debido a la negligencia de parte de muchos conductores [sin seguro] que transitan sus vehículos en las carreteras de Puerto Rico”, pues “no exist [ía] un mecanismo adecuado que permit [isese] al perjudicado recobrar en el término más inmediato compensación alguna por los daños sufridos, principalmente, a su vehículo”. Informe conjunto de las Co-misiones de lo Jurídico y de Transportación y Obras Públi-cas sobre el P. del S. 389 y 662 de 26 de marzo de 1986, lOma Asamblea Legislativa, 2da Sesión Ordinaria, págs. 1-2.
Este proyecto estableció la cuantía de quinientos dóla-res ($500) como máximo importe de la pena de restitución en casos de delitos menos grave. Pendiente de aprobación ante el Senado, uno de sus miembros sugirió eliminar los quinientos dólares ($500) como importe máximo de la pena de restitución para sustituirlo por mil dólares ($1,000). A raíz de la sugerencia, se planteó la posible inconstituciona-lidad de la medida en atención al hecho de que se estaría imponiendo una pena superior a los quinientos dólares ($500), sin proveerse para juicio por jurado. 32 Diario de Sesiones 2041-2043(1986). Por razón del planteamiento *456constitucional relacionado con el Sustitutivo a los P. del S. 389 y 662, la Comisión de Conferencia intervino y preparó el Informe de Conferencia de 2 de marzo de 1987. Consta-ron en este informe varias enmiendas, quedando final-mente eliminadas las anteriores referencias a la pena de restitución y disponiéndose en su lugar que el tribunal de-bía fijar una cantidad razonable para el pago de daños. Así quedó aprobado el Sustitutivo a los P. del S. 389 y 662 (Conferencia), mediante la Ley Núm. 9, supra.
Posteriormente, en un intento por facilitar a la parte perjudicada el obtener la ejecución de una sentencia impo-niendo el pago de daños causados a su propiedad, la Legis-latura aprobó una enmienda a la Sec. 16-102A, supra. Esta se originó en el P. de la C. 401 de 15 de marzo de 1989, el cual fue recomendado favorablemente por las Comisio-nes de los Jurídico Civil y Jurídico Penal de la Cámara de Representantes, mediante Informe de 10 de octubre de 1989. Básicamente, expresaron que la enmienda tendría “el efecto de señalar la disponibilidad del mecanismo pro-cesal de la ejecución de sentencia siguiendo el procedi-miento ordinario que consigna la Regla 51 de Procedi-miento Civil”. Informe de lo Jurídico Civil y Jurídico Penal sobre el P. de la C. 401 de 10 de octubre de 1989, lima Asamblea Legislativa, 2da Sesión Ordinaria, pág. 3. Bajo este esquema se trataría la ejecución de una sentencia para autorizar el pago de daños y pérdidas a la propiedad, como una ejecución de sentencia en un pleito civil ordinario. Al favorecer su aprobación, dichas comisiones tomaron en consideración y evaluaron varias comparecen-cias escritas, incluyendo la del entonces Secretario del De-partamento de Transportación y Obras Públicas. Su testi-monio escrito de 22 de agosto de 1989 respaldó la adopción de la medida como recurso remediativo para agilizar el procedimiento, apuntando la deseabilidad de adoptar en un futuro un seguro de responsabilidad obligatorio para todo poseedor de un vehículo de motor.
*457Esta idea se convirtió en realidad el 27 de diciembre de 1995, cuando la Asamblea Legislativa aprobó la Ley Núm. 253 (26 L.P.R.A. see. 8051 et seq.), conocida como la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor, vigente desde el momento de su aprobación.(7) Sin embargo, este sistema de seguro de responsabilidad obliga-torio comenzó a ser exigible a partir del 1ro de enero de 1998.
Es menester que nos expresemos brevemente sobre la Ley de Seguro de Responsabilidad Obligatorio, ya que uti-lizando únicamente la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra, no podemos resolver en derecho el caso ante nuestra consideración. Analizaremos, pues, dicha ley, ya que tiene una relación estrecha con el ordenamiento procesal vigente al momento de ocurrir los hechos del caso de autos.
rv
Con el seguro de responsabilidad obligatorio se ofrece una cubierta por los daños a la propiedad vehicular única-mente hasta un máximo de tres mil dólares ($3,000). Así se evita la imposición de una carga onerosa al dueño del ve-hículo que de otro modo, y con probabilidad, confrontaría problemas para recibir con prontitud una compensación que, aunque pueda resultar mínima, la podrá recibir con mayor celeridad. Según esta ley, la compensación se concede bajo una determinación inicial de responsabilidad, que “no coartará el derecho que asiste a los reclamantes de acudir a los tribunales cuando el sistema [de] determina-ción inicial de responsabilidad así lo permita, o cuando cualquiera de las partes involucradas en una reclamación procure obtener compensación adicional a la satisfecha a *458virtud de dicho sistema”. (Énfasis suplido.) 26 L.P.R.A. see. 8057(a).
Esta nueva legislación recoge la preocupación guberna-mental de que toda persona que sufra un accidente en el que esté involucrado un vehículo de motor tenga una com-pensación inicial rápida. Además, ésta intenta llenar el va-cío de un sistema de transportación pública poco efectivo. En específico, prescribe que incurrirá en delito menos grave quien maneje, opere, conduzca o permita el tránsito por las vías públicas de un vehículo de motor que no esté asegurado. En caso de que el conductor de un vehículo no asegurado ocasione daños a uno asegurado, el tribunal im-pondrá el pago de daños, al amparo de la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra. Art. 11(a) de la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor, 26 L.P.R.A. sec. 8060(a).
Podemos mencionar algunas situaciones en las que un vehículo de motor podría no estar cubierto por el seguro de responsabilidad obligatorio, según mencionáramos en el párrafo anterior, lo que ocasionaría la aplicación de la See. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra. En primer lugar, tenemos la situación del dueño de un vehículo de motor que no ha renovado u obtenido por primera vez la licencia de su vehículo, ya sea por descuido o porque simplemente no le interese cumplir con la ley. Asimismo, podría ocurrir que los dueños de dos (2) o más vehículos de motor no estuvieran asegurados y se involu-cran en un accidente automovilístico donde sufran daños a la propiedad. En tal caso, la Sec. 16-102A, supra, sería de aplicación.
También podemos mencionar a las personas que la pro-pia Ley de Vehículos y Tránsito de Puerto Rico excluye. Dicha ley dispone, en específico, que será deber de toda persona devolver al Secretario del Departamento de Trans-portación y Obras Públicas la licencia que le haya sido ex-pedida cuando el vehículo de motor o arrastre para el cual *459se expidió dicha licencia va a ser utilizado exclusiva y per-manentemente en una finca privada. 9 L.P.R.A. see. 486. Asimismo, dispone esta ley que los vehículos de motor que no tengan la correspondiente autorización del Secretario no podrán transitar por las vías públicas del país, excepto aquellos vehículos que se utilicen en fincas privadas con el propósito de trasladarlos de una propiedad privada a otra. 9 L.P.R.A. see. 401. Como se puede apreciar, la Ley de Ve-hículos y Tránsito de Puerto Rico provee excepciones a la norma de que todos los vehículos deben contar con una autorización del Estado para poder transitar por las vías públicas. Esto ocurre cuando dichos vehículos se utilizan en fincas privadas exclusivamente, pero ellos mismos pue-den tener un contacto incidental con las vías públicas del país al moverse de una finca privada a otra, lo que acarrea un posible riesgo de accidente. Estos vehículos, al no tener una licencia o autorización del Secretario de Transporta-ción y Obras Públicas, no están cubiertos por las disposi-ciones de la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor. A estos efectos nótese que al Art. 4 de dicha ley, en sus incisos (a) y (e), 26 L.P.R.A. see. 8053(a) y (e) respectivamente, relaciona el que se obtenga la correspondiente licencia del vehículo de motor con la obligación de pagar y obtener el seguro de responsabilidad obligatorio.(8)
Por último, cabe destacar que la Ley de Seguro de Res-ponsabilidad Obligatorio para Vehículos de Motor, al defi-*460nir lo que significa “seguro de responsabilidad obligatorio”, dispone que dicho seguro “responde [rá] por los daños cau-sados a vehículos de motor de terceros [asegurados] como resultado de un accidente de tránsito, por los cuales es le-galmente responsable el dueño del vehículo asegurado por este seguro, y a causa de cuyo uso se ocasionan dichos daños”. (Énfasis suplido.) 26 L.P.R.A. sec. 8052(j).
Por su parte, la Sec. 13-101 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1751, dispone lo siguiente:
El dueño de cualquier vehículo de motor será responsable de los daños y perjuicios que se causen mediante la operación de dicho vehículo, interviniendo culpa o negligencia, cuando el re-ferido vehículo sea operado o esté bajo el control físico y real de cualquier persona que, con el fin principal de operarlo, o de hacer o permitir que el mismo sea operado por tercera persona, obtenga su posesión mediante la autorización expresa o tácita del dueño. En todo caso se presumirá, salvo prueba en contra-rio, que la persona que opera o tiene bajo su dominio o control un vehículo de motor, ha obtenido su posesión con la autoriza-ción de su dueño, con el fin principal de operarlo, o de hacer o permitir que el mismo sea operado por tercera persona.
La persona por cuya negligencia haya de responder el dueño de un vehículo de acuerdo con las disposiciones del párrafo anterior vendrá obligada a indemnizar a éste.
Con respecto a esta sección hemos resuelto que, para imponerle responsabilidad al dueño de un vehículo de motor cuando dicho vehículo sea operado o esté bajo el domi-nio o control de un tercero, esta tercera persona debe haber obtenido la posesión del vehículo mediante autorización expresa o tácita del dueño. McGee Quiñones v. Palmer, 91 D.P.R. 464 (1964); Cordero Santiago v. Lizardi Caballero, 89 D.P.R. 150 (1963). Es decir, para que exista responsabi-lidad legal del dueño del vehículo de motor por los daños ocasionados por un tercero, es menester que dicho tercero haya tenido la autorización para conducirlo, ya sea tácita o expresa, del dueño del vehículo de motor. Si no media dicha autorización, el dueño del vehículo no respondería por *461los daños causados, en cuyo caso, según establece la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor, dicho seguro tampoco respondería.
Sin embargo, debemos destacar que mediante la Ley Núm. 201 de 7 de agosto de 1998,(9) se enmendaron los Arts. 4 y 11 de la Ley de Seguro de Responsabilidad Obli-gatorio para Vehículos de Motor, supra. Con esto, el legis-lador intentó subsanar lo que estimó eran deficiencias de la ley. En específico, intentó corregir la laguna que existía cuando una persona que no es el dueño del vehículo de motor (y dicho vehículo no posee seguro) lo utiliza en las vías públicas de Puerto Rico. La enmienda estableció como delito menos grave el que un “conductor incidental” maneje un vehículo de motor que no tenga seguro por las vías públicas. (10)
Además, es preciso indicar que las enmiendas introdu-cidas por la citada Ley Núm. 201 denotan que el legislador está consciente de que pueden ocurrir situaciones, no pre-vistas en la ley, donde haya un accidente con vehículos de motor asegurados y no asegurados.(11) A estos efectos, véase el Art. 11(b), según enmendado por la Ley Núm. 201 de 7 de agosto de 1998, que dispone lo siguiente: (12)
*462Cualquier persona que no hubiere cumplido con lo estable-cido en el Art. 4(b), cuyo vehículo de motor no esté asegurado y esté involucrado en un accidente de tránsito con un vehículo de motor asegurado conforme a esta Ley, no tendrá derecho a los beneficios del seguro de responsabilidad obligatorio por los da-ños que sufriere su vehículo de motor. Asimismo, el dueño de un vehículo de motor asegurado de acuerdo a esta Ley, que causare daños a un vehículo de motor no asegurado, estará exento de responsabilidad por los daños que cubre el seguro provisto por esta Ley, hasta el límite del mismo. De igual manera un conductor autorizado de un vehículo de motor asegurado que cau-sare daño a un vehículo de motor no asegurado, disfrutará de la misma exención que disfrutará el dueño del vehículo. (Énfasis suplido.) 26 L.P.R.A. sec. 8060(b).
Como conclusión lógica de la discusión que precede, surge con meridiana claridad que la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra, no ha per-dido vigencia ni se ha vuelto inoperante con la aprobación de la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor. (13)
V
Actualmente el texto de la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra, dispone lo si-guiente:
*463En adición a la pena que se imponga al conductor por la in-fracción cometida bajo las disposiciones de este Capítulo, el tribunal deberá fijar una cantidad razonable para el pago de daños. El pago de daños consiste en la obligación impuesta al conductor por el tribunal de pagar a la parte perjudicada una suma en compensación por los daños y pérdidas que hubiere causado a su propiedad, como consecuencia de su acto delictivo.
Dicho pago deberá ser fijado para ser satisfecho en dinero o la entrega de bienes equivalentes a los que fueron destruidos o dañados o por pago de reparación directa de los daños. Las cantidades así pagadas o de los bienes entregados se deducirán de la suma que el tribunal pueda imponer por sentencia en caso de surgir de los hechos una demanda de daños y perjuicios. El pago de daños que autoriza esta sección no incluye daños a la persona o los sufrimientos y angustias mentales.
No se fijará el pago de daños en aquellos casos en que el conductor demuestre al tribunal que posee un seguro de res-ponsabilidad pública que cubre los daños causados por él o que la víctima ya ha sido compensada.
Podrá procederse a la ejecución de la sentencia imponiendo el pago de daños que autoriza esta sección, en igual forma que si se tratare de una sentencia dictada en un pleito civil ordenando el pago de una cantidad, según se establece en la Regla 176 de las de Procedimiento Criminal de 1963 Ap. II del Título 34. (Énfasis suplido.)
A la luz del historial legislativo y del texto final de la sección transcrita, es forzoso concluir que la Asamblea Le-gislativa forjó un esquema remediativo novel, sui géneris, mediante el cual se satisfaría de una manera más ágil, menos onerosa y adecuada, una cantidad razonable para el pago de los daños infligidos a la propiedad, resultado de una violación a la Ley de Vehículos y Tránsito de Puerto Rico. La eliminación de toda referencia a la pena de resti-tución y su sustitución por la fijación de una cantidad ra-zonable para el pago de daños, unido a la enmienda dispo-niendo que se trate la sentencia como una dictada en un pleito civil ordinario, nos permiten interpretar que la See. 16-102A, supra, implementa un procedimiento de natura-leza civil sumario. De resultar convicto el conductor de un automóvil por violaciones a la Ley de Vehículos y Tránsito *464de Puerto Rico, el tribunal procederá subsiguientemente, sin necesidad de que medie solicitud de la parte perjudi-cada, con el procedimiento civil sumario. En dicho procedi-miento se utilizará la determinación sobre negligencia criminal que se deriva de la declaración de culpabilidad, para proceder con la fijación de los daños.
Como regla general, “[l]os hechos probados en una causa penal, aun cuando no son concluyentes al punto de excluir su relitigación en la acción civil de daños y perjui-cios originada de aquéllos, constituyen evidencia prima fa-cie de su existencia, admisible en el pleito civil”. Toro Lugo v. Ortiz Martínez, 105 D.P.R. 229, 231 (1976). En este sen-tido, manifestamos que “[c] onocido en la esfera criminal un hecho que reviste los caracteres de culpa o negligencia, a cuya causa se puso término con sentencia, no queda pre-juzgada la responsabilidad civil que del mismo pueda deri-varse, ni excluido el pleito civil, toda vez que la anterior sentencia no constituye obstáculo de cosa juzgada”. íd., 234. Sin embargo, recientemente reconocimos que la norma de admisibilidad consagrada en Toro Lugo v. Ortiz Martínez, supra, había sido modificada por la Regla 65(V) de Evidencia, 32 L.P.R.A. Ap. IV. Maysonet v. Granda, 133 D.P.R. 676 (1993). Tal modificación limitó la admisibilidad de una sentencia de convicción a los casos de delitos graves. La exclusión de una sentencia de convicción por la comisión de delitos menos graves obedeció al escaso valor probatorio que la misma representa, ausente un incentivo económico y libertario para litigar. A estos efectos, señala-mos en Maysonet v. Granda, supra, pág. 686, que “la exclu-sión de los delitos menos graves se concibió principalmente para considerar los casos por infracción a la ley de tránsito, donde el ciudadano promedio, muchas sin consultar un abogado, prefiere, aún cuando considere que tiene la razón, pagar una multa y continuar con su rutina diaria”.
La aprobación de la Sec. 16-102A, supra, alteró el es-tado de derecho en materia probatoria, con relación al *465efecto de la declaración de culpabilidad que medie por la comisión de un delito menos grave, conforme a la Ley de Vehículos y Tránsito de Puerto Rico. A manera de excep-ción, la negligencia criminal derivable de una declaración de culpabilidad es concluyente para efectos de fijar en el subsiguiente procedimiento de carácter civil sumario una cuantía razonable para los daños causados a la propiedad. En las circunstancias particulares de este caso, la determi-nación sobre negligencia criminal derivable de la declara-ción de culpabilidad, facilitará y aligerará el procedimiento para fijar dichos daños. Cónsono con la intención legisla-tiva, yace como premisa que por requerirse un mayor grado de prueba para establecer la negligencia criminal, la negligencia civil debe entenderse subsumida en la pri-mera, por exigir menor rigor y grado de prueba. Así las cosas, es permisible la utilización de una determinación sobre negligencia criminal para fijar los daños a la propiedad.
Ahora bien, la existencia de negligencia criminal no obsta para que el tribunal determine el grado de negligen-cia incurrido por el conductor convicto, a los fines de esta-blecer los daños. En el contexto de la Ley de Vehículos y Tránsito de Puerto Rico, comete un delito menos grave el conductor de un vehículo de motor o de arrastre que al incurrir en una falta administrativa, a su vez causa o con-tribuye a causar un accidente que ocasiona la lesión de alguna persona o daños a la propiedad ajena, 9 L.P.R.A. see. 1872. (14) Obsérvese que esta sección tipifica como con-ducta constitutiva de delito menos grave, tanto la de quien resulta único causante del accidente como la del quien con-tribuye a causarlo. Entiéndase por esto que la determina-ción de culpabilidad que pueda mediar en el ámbito criminal con relación al accidente no necesariamente excluye la *466posible existencia de cocausantes del delito o acto negli-gente, como tampoco es necesariamente excluyente de la culpa o negligencia civil en que hayan podido incurrir otras personas involucradas en él.
En reconocimiento de las innumerables circunstancias que puedan suscitarse al ocurrir un accidente automovilís-tico y de la naturaleza remedial del procedimiento civil su-mario, cuyo propósito es conceder a la parte perjudicada una cantidad razonable para el pago de los daños causados a su propiedad, se debe permitir a la representación legal de la conductora Agostini Rodríguez levantar la defensa sobre negligencia comparada en el procedimiento de carác-ter civil sumario. Esto no tiene el efecto de desvirtuar au-tomáticamente el carácter sumario del procedimiento. A manera de ejemplo, cabe mencionar el procedimiento su-mario para la reclamación de salarios, al amparo de la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. sees. 3118-3133. En éste se le permite al quere-llado levantar todas las defensas y objeciones al momento de presentar su alegación responsiva. 32 L.RR.A. see. 3120.
Debemos destacar que, contrario a la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor, la Sec. 16-102A, supra, no provee un tope o una cantidad máxima que ha de ser concedida. Esta sección solamente expresa que la cuantía que vaya a concederse será una “suma razonable”. Por su parte, la Ley de Seguro de Res-ponsabilidad Obligatorio para Vehículos de Motor esta-blece específicamente que la cuantía máxima a concederse será de tres mil dólares ($3,000). Asimismo, dispone que el sistema de compensación que se establece no coartará el derecho que tenga cualquier reclamante de acudir a los tribunales de justicia cuando quiera obtener compensación adicional a la que le provea el seguro. Esto significa que la parte perjudicada puede acudir al Tribunal de Primera *467Instancia con una acción ordinaria de daños y perjuicios o con la acción apropiada. De otra parte, la Sec. 16-102A, supra, establece que “[n]o se fijará el pago de daños en aquellos casos en que el conductor demuestre al tribunal que posee un seguro de responsabilidad pública que cubre los daños causados por él o que la víctima ya ha sido compensada”. (Énfasis suplido.) 9 L.P.R.A. sec. 1872a. Esto se podría interpretar de dos (2) maneras, teniendo en mente la relación entre estas dos (2) leyes y el propósito de la Asamblea Legislativa al aprobarlas: primero, que si los daños causados en un accidente a la propiedad de una persona resultan ser mayores a la cubierta que ofrece el se-guro, el conductor responsable podría estar sujeto al proce-dimiento sumario de la Sec. 16-102A, supra, por la compensación debida, a pesar de estar cubierto por el se-guro de responsabilidad obligatorio; o segundo, que la com-pensación razonable a la que se refiere la Sec. 16-102A, supra, es una suma que no excederá de tres mil dólares ($3,000), según dispuso el legislador en la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor. Si excediere esta suma, la única opción disponible para el re-clamante sería presentar una acción ordinaria para reco-brar el exceso a los tres mil dólares ($3,000) y así poder obtener la cuantía total de daños a que tenga derecho. Esta segunda alternativa nos parece la más razonable y la que mejor cumple con el propósito legislativo tanto de la Ley de Vehículos y Tránsito de Puerto Rico como de la Ley de Se-guro de Responsabilidad Obligatorio para Vehículos de Motor. Por lo tanto, la “cantidad razonable” a la que se refiere la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra, como compensación para el pago de daños a la propiedad, no deberá exceder del máximo dis-puesto en la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor, que en la actualidad es de tres mil dólares ($3,000).
*468VI
Con relación al descubrimiento de prueba que se permi-tiría en un procedimiento al amparo de la Sec. 16-102A, supra, el foro de instancia tiene amplia discreción para li-mitarlo el mismo de forma tal que se evite el que se des-virtúe su carácter sumario. El tribunal vendrá obligado a supervisar directamente los mecanismos de descubri-miento de prueba que habrán de permitirse, tomando en consideración la complejidad o sencillez de las reclamacio-nes involucradas,(15) el derecho de las partes a tener una defensa adecuada y sobre todo el carácter remedial de la Sec. 16-102A, supra. Recuérdese que la determinación que el tribunal efectuare en un procedimiento de esta índole, opera sin perjuicio de que las partes incoen una acción civil ordinaria para reclamar daños y perjuicios, en la cual dis-frutarán de las más amplias garantías procesales. Dada la naturaleza remedial especial sumaria del procedimiento civil que establece la Sec. 16-102A, supra, no constituirá cosa juzgada la referida determinación sobre negligencia comparada. Para armonizar y hacer viable este esquema, dicha sección permite que se deduzcan las cantidades pa-gadas de la suma que el tribunal pueda imponer como re-sultado de la acción civil ordinaria. En todo caso, la acción civil ordinaria provee para un ajuste de las cantidades correspondientes.
VII
Por las razones anteriormente esbozadas, disentimos de la sentencia emitida por este Tribunal.
*469— O —

 Esto se puede apreciar de las fotografías estipuladas por la defensa que aparecen en los autos originales del tribunal de instancia.


 Los datos proporcionados surgen del Informe de Accidente de Tránsito, In-forme Núm. 1869, preparado por el policía Ángel Vázquez García el 3 de noviembre de 1994. Al referido informe se le asignó el número de querella 94-1-262-06136 CExhibit 14, Defensa).


 Prescribe la Sec. 5-201 de la Ley de Vehículos y Tránsito de Puerto Rico, según enmendada, 9 L.P.R.A. see. 871, que:
“(a) Toda persona que condujere un vehículo con voluntario o malicioso despre-cio por la seguridad de personas o propiedades será culpable de conducir temeraria-mente e incurrirá en delito menos grave y convicta que fuere se le castigará con una multa no menor de cien (100) dólares ni mayor de quinientos (500) dólares o cárcel por un término no menor de un mes ni mayor de seis (6) meses, o ambas penas a discreción del Tribunal.
“(b) En caso de una segunda convicción bajo las disposiciones de esta sección, el Secretario [del Departamento de Transportación y Obras Públicas] revocará a la persona así convicta toda licencia que posea autorizándole a conducir vehículos de motor por un término de tres (3) meses y por cada convicción subsiguiente la revo-cación será por un término de seis (6) meses.”


 Aunque de la denuncia surge que los daños no fueron estimados, las fotogra-fías estipuladas por la defensa y el Ministerio Público ilustran claramente que hubo cuantiosos daños a la propiedad vehicular.


 La Sec. 5-304 de la Ley de Vehículos y Tránsito de Puerto Rico, según en-mendada, 9 L.P.R.A. see. 895, dispone lo siguiente:
“(a) Todo vehículo que transite por vías públicas cuyas zonas de rodaje se hallen debidamente marcadas por carriles de tránsito se mantendrá dentro de uno de ellos y no cruzará al otro carril sin tomar las precauciones necesarias para evitar la coli-sión con otro vehículo o causar daño a personas o propiedades.
“(b) Siempre que una vía pública cuya zona de rodaje estuviere dividida en dos o más carriles para el tránsito en direcciones opuestas mediante el establecimiento de un espacio intermedio o de una isleta, todo vehículo deberá ser conducido sola-mente por los carriles a la derecha de dicho espacio o isleta, excepto cuando de otra forma se autorizare mediante señalamiento al efecto; y ningún vehículo deberá ser conducido por o sobre dicho espacio intermedio o isleta o cruzando los mismos, ex-cepto en aquellos sitios en que hubiere una brecha en el espacio intermedio o isleta, o en el cruce de una intersección.
“(c) En una vía pública o sección de vía pública cuya zona de rodaje esté dividida en tres carriles para el tránsito en direcciones opuestas, el vehículo no será condu-cido por el carril central, excepto:
“(1) Para alcanzar y pasar a otro vehículo cuando tuviere visibilidad y espacio razonable.
“(2) Para doblar a la izquierda.
“(3) Cuando se autorizare por medio de señalamiento al efecto.
“(d) Se podrán instalar dispositivos oficiales para regular el tránsito dispo-niendo que el tránsito que discurra en cierta dirección utilice un carril específico o para designar aquellos carriles que deberán usar los vehículos que discurran en una dirección específica, independientemente del centro de la zona de rodaje y los con-ductores obedecerán las indicaciones de cada uno de dichos dispositivos.
“(e) Podrán instalarse dispositivos oficiales para regular el tránsito prohibiendo el cambiar de carriles en ciertas secciones de una zona de rodaje y todo conductor de vehículo obedecerá las indicaciones de cada uno de dichos dispositivos.”


 A dicha petición le incorporó los mismos señalamientos de error que forma-ron parte del recurso ante el Tribunal de Circuito. Se detallan como sigue:

“PRIMER ERROR

“ERRÓ EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES, CIR-CUITO REGIONAL DE SAN JUAN, AL CONFIRMAR UNA RESOLUCIÓN DE LA HONORABLE JUEZA KATHERINE SILVESTRI QUE RESUELVE QUE LA APLI-CACIÓN QUE EL TRIBUNAL IMPARTIERA A LA LEY DE RESTITUCIÓN (LEY # 9 DEL 27 DE MARZO DE 1987, 9 L.P.R.A. SEC. 1872(a)) NO RESULTA INCONS-TITUCIONAL EN SU APLICACIÓN AL CREAR UNA CLASIFICACIÓN DISCRI-MINATORIA Y SOSPECHOSA ENTRE RECLAMACIONES DE DAÑOS DE NATU-RALEZA CIVIL Y RECLAMACIONES DE DAÑOS DE NATURALEZA CRIMINAL, ASÍ COMO RECLAMACIONES DE DAÑOS MATERIALES VIS A VIS RECLAMA-CIONES DE DAÑOS FÍSICOS MORALES Y MENTALES.

“SEGUNDO ERROR

“ERRÓ EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES, CIR-CUITO REGIONAL DE SAN JUAN, AL CONFIRMAR UNA RESOLUCIÓN DE LA HONORABLE JUEZA, KATHERINE SILVESTRI, QUE NO RESOLVIÓ QUE LA LEY DE RESTITUCIÓN, CONTENIDA EN LA LEY DE VEHÍCULOS Y TRÁN-SITO, ANTES CITADA ES UNA INCONSTITUCIONAL DE SU FAZ AL CREAR UN DISCRIMEN POR RAZÓN DE STATUS, ORIGEN O CONDICIÓN SOCIAL O ECO-NÓMICA, EN EL TRATO DE LAS PERSONAS ENVUELTAS EN UN ACCIDENTE DE AUTOMÓVIL, AL DISTINGUIR ENTRE PERSONAS ASEGURADAS Y NO ASEGURADAS.

“TERCER ERROR

“ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES, CIRCUITO REGIONAL DE SAN JUAN, AL CONFIRMAR UNA RESOLUCIÓN DE LA HONORABLE JUEZA, KATHERINE SILVESTRI QUE RESOLVE [SIC] QUE LA LEY DE RESTI-TUCION CONTENIDA EN LA LEY DE VEHICULOS Y TRÁNSITO, ANTES CI-TADA VIOLA EL PRINCIPIO DE LA IGUAL PROTECCION DE LAS LEYES AL CREAR UN MECANISMO JUDICIAL INCOMPLETO, INEQUITATIVO E IN-JUSTO PARA LAS RECLAMACIONES DE DAÑOS MATERIALES, SI SE COM-PARA CON EL MECANISMO PROVISTO POR LAS REGLAS DE PROCEDI-MIENTO CIVIL DE 1979, PARA LAS RECLAMACIONES EFECTUADAS VIA LA LITIGACIÓN CIVIL, PARA ESOS Y OTROS DAÑOS.”


 Esta ley ha sido enmendada en tres (3) ocasiones posteriores, a saber: me-diante la Ley Núm. 94 de 20 de agosto de 1997, la Ley Núm. 201 de 26 de diciembre de 1997 y la Ley Núm. 201 de 7 de agosto de 1998.


 El Art. 4 de la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor dispone lo siguiente:
“(a) Toda persona que obtenga por primera vez o renueve la licencia de un vehículo de motor requerida por las sees. 301 et seq. del Título 9, “Ley de Vehículos y Tránsito de Puerto Rico, vendrá obligada a pagar la prima correspondiente del se-guro de responsabilidad obligatorio, junto con el pago al Secretario de Hacienda del importe de los derechos de la expedición o renovación de la referida licencia. ...
“(e) Cuando la licencia de un vehículo de motor se traspase a otra persona, el seguro de responsabilidad obligatorio que cubre a dicho vehículo se mantendrá vi-gente y pasará a cubrir la responsabilidad legal del nuevo dueño hasta la fecha de renovación de la licencia de dicho vehículo de motor.” 26 L.P.R.A. sec. 8053(a) y (e), respectivamente.


 Esta ley entró en vigor inmediatamente de ser aprobada.


 Debemos destacar que en el Art. 4 de la Ley Núm. 201 de 7 de agosto de 1998, supra, se hace mención a “conductor incidental”, mientras que en el Art. 11, refiriéndose a la misma persona, se le llama como “conductor autorizado”. 26 L.P.R.A. see. 8060. En su día tendremos que armonizar estas dos (2) disposiciones.


 Por otro lado, llama la atención que al enmendar el Art. 4(b) de la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor, supra, el legislador eliminó toda referencia a los vehículos que tienen una licencia y tablilla de otra jurisdicción que no sea Puerto Rico. Esto se había añadido mediante la Ley Núm. 201 de 26 de diciembre de 1997 (26 L.P.R.A. sees. 8052-8053, 8055 y 8057), ya que el legislador consideró prudente exigir como requisito a estos vehículos que contaran con un seguro. Esta enmienda se hizo con el propósito de dejar claro que dichas personas no están exentas del requisito de tener un seguro de responsabilidad. Pa-rece ser que al redactar la Ley Núm. 201 de 7 de agosto de 1998, supra, al legislador se le olvidaron las enmiendas introducidas por la Ley Núm. 201 de 26 de diciembre de 1997.


 En su día también tendremos que interpretar qué efecto tendría sobre una acción ordinaria de daños y perjuicios subsiguiente el estar “exento- de responsabili-dad por los daños” y disfrutar de la misma exención que el dueño del vehículo según *462dispone el Art. 11(b) de la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor, supra.


 No entraremos a discutir en este caso las implicaciones que tendría sobre el seguro de responsabilidad obligatorio si el Secretario del Departamento de Transpor-tación y Obras Públicas revocara o denegara expedir una autorización para transitar vehículos de motor y arrastre por las vías públicas, según lo disponen las Secs. 2-301 y 2-701 de la Ley de Vehículos y Tránsito de Puerto Rico, según enmendadas, 9 L.P.R.A. sees. 461 y 571, respectivamente. Véase el inciso (c) del Art. 4 de la Ley de Seguro de Responsabilidad Obligatorio para Vehículos de Motor, 26 L.P.R.A. see. 8053(c), que dispone lo siguiente:
“El seguro de responsabilidad obligatorio estará vigente durante el término de tiempo por el cual se expida la licencia del vehículo de motor y sólo se podrá cancelar cuando el objeto del seguro desaparezca, o en aquellas circunstancias en que se garantice que el vehículo de motor continuará asegurado por un seguro con una cubierta similar o mayor a la del seguro de responsabilidad obligatorio ....” (Énfasis suplido.)


 Para el caso de conversión de una falta administrativa a delito menos grave, el tribunal penalizará con multa que no excederá de doscientos cincuenta dólares ($250) o cárcel que no excederá de treinta (30) días, o ambas penas a su discreción.


 Hay que tener presente que al amparo de la Sec. 16-102A de la Ley de Vehículos y Tránsito de Puerto Rico, supra, se pueden reclamar daños por cualquier propiedad que resulte dañada o pérdida como consecuencia del accidente. Además, quaere si la parte perjudicada a que se refiere dicha sección es necesariamente sólo el conductor o dueño del otro vehículo.